258 Ga. 592 (1988)
372 S.E.2d 813
SENASE
v.
THE STATE.
45657.
Supreme Court of Georgia.
Decided October 20, 1988.
Thomas C. Blaska, Jonathan J. Wade, for appellant.
Darrell E. Wilson, District Attorney, Kimberly L. Schwartz, for appellee.
BELL, Justice.
After the appellant, Roger Fred Senase, was convicted and sentenced for trafficking in cocaine, OCGA § 16-13-31, he appealed to the Georgia Court of Appeals. The Court of Appeals transferred his appeal to this court, apparently[1] because his enumeration of errors included several constitutional challenges to § 16-13-31. However, our review of the record shows that Senase did not raise these constitutional issues in the trial court, and hence has forfeited the right to raise them on appeal. Arp v. State, 249 Ga. 403 (1) (291 SE2d 495) (1982).
The basis of this court's jurisdiction to review the judgment complained of being predicated upon the drawing into question of the constitutionality of a statute of this State and the record failing to show that such point was passed upon by the trial judge, this court is without jurisdiction. The case is therefore transferred to the Court of Appeals. [Cits.]
Undercofler v. United States Steel Corp., 219 Ga. 264 (133 SE2d 11) (1963).
Transferred to the Court of Appeals. All the Justices concur.
NOTES
[1]  The transfer order of the Court of Appeals did not specify the reason for transfer.